Case 6:19-cv-01264-RBD-LRH Document 32 Filed 10/16/19 Page 1 of 1 PageID 249




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

AMBER FERGUSON,

                     Plaintiff,

v.                                                                 Case No: 6:19-cv-1264-Orl-37LRH

WAYNE IVEY,

                     Defendant.


                                                     COUNSEL FOR
JUDGE:           Roy B. Dalton, Jr.                  PLAINTIFF:      David H. Spalter

DEPUTY CLERK:    Landon Countryman                   COUNSEL FOR
                                                     DEFENDANT:      Marc Sugerman
COURT REPORTER: Amie First
                 amiefirst.courtreporter@gmail.com

SCHEDULED
DATE/TIME:       October 16, 2019 at
                 2:30 PM




                                               MINUTES
                                            Motion Hearing

 2:34 pm            Case called; appearances made by counsel.
                    Court hears argument on Motion to Dismiss (Doc. 21) – Granted in part as
                    to Counts 3, 4, and 5; Denied in part as to Counts 1, 2, and 6.
                    Plaintiff given leave to amend Complaint. Amended complaint to be filed
                    within 14 days. Defendant’s response is due 14 days thereafter.
 3:29 pm            Court is in recess.



                    Total time in court: 0/55
